        Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
                  Complaint and Request for Preliminary Injunction Page 1 of 38




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION

              In re:                                                §   Chapter 11
                                                                    §
              SPHERATURE INVESTMENTS LLC,                           §   Case No.: 20-42492
              et al.                                                §
                                                                    §   Jointly Administered
              Debtors.

                                                                    §
              SPHERATURE INVESTMENTS LLC,                           §
              et al. d/b/a WorldVentures Holdings,                  §
              LLC, 1                                                §
                             Plaintiffs,                            §
                                                                    §        Adversary No. [______]
              vs.                                                   §
                                                                    §
              Kenneth E. Head,                                      §
                                                                    §
                                Defendant.


              ORIGINAL COMPLAINT AND REQUEST FOR PRELIMINARY INJUNCTION

                    Plaintiffs Spherature Investments LLC d/b/a/ WorldVentures Holdings, LLC (collectively,

        “Plaintiffs” or “WorldVentures”) bring this Original Verified Complaint and Request for

        Preliminary Injunction against Defendant Kenneth E. Head (“Head” and together with Plaintiffs,

        the “Parties”) pursuant to Federal Rules of Bankruptcy Procedure 7001(1) and (7) (the

        “Complaint”). In support of the Complaint, WorldVentures shows the Court as follows:




        1
            The “Plaintiffs” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
            Investments LLC (“Spherature”) EIN#5471; Rovia, LLC (“Rovia”) EIN#7705; WorldVentures Marketing
            Holdings, LLC (“WV Marketing Holdings”) EIN#3846; WorldVentures Marketplace, LLC (“WV Marketplace”)
            EIN#6264; WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255; WorldVentures Services, LLC (“WV
            Services”) EIN#2220.

4811-1643-3371.7
        Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
                  Complaint and Request for Preliminary Injunction Page 2 of 38



                                                  I.
                                         NATURE OF THE ACTION

                   1.   In violation of his contractual non-compete and common law fiduciary duties, Head

        is spearheading efforts to target WorldVentures’ customers, representatives, suppliers, and

        distributors for a multi-level marketing business that competes directly with WorldVentures.

                   2.   WorldVentures is a multi-level marketing company that markets and sells lifestyle

        membership travel products and services. WorldVentures’ core business is to provide exclusive

        membership-based travel services to its members.

                   3.   2016 was a banner year for WorldVentures, reaching all-time high revenues of

        nearly $1 billion. In early 2017, Head was promoted to President of WorldVentures in March of

        2017 and added the Chief Strategy Officer title later that same year, making Head responsible for

        WorldVentures global sales. Under Head’s “leadership”, WorldVentures’ revenue precipitously

        dropped by approximately 80%. Purportedly to drive additional value for its representatives and

        influenced by pressure from Head, WorldVentures entered into a co-marketing agreement with

        Seacret Direct LLC (“Seacret”), wherein WorldVentures made Seacret’s products available to its

        sales representatives to sell to supplement their income.

                   4.   Like WorldVentures, Seacret is a multi-level marketing company. When it entered

        into the co-marketing agreement with WorldVentures, Seacret only marketed and sold dietary,

        nutritional, and skincare products. Significantly, Seacret did not market or sell any membership-

        based travel services.

                   5.   Recognizing that Head was a failed leader and was incapable of leading sales

        recovery and growth, WorldVentures hired a new sales executive to improve sales and correct

        Head’s failures. Although Head was not terminated at that time, the “writing was on the wall”.



        ORIGINAL COMPLAINT AND REQUEST FOR PRELIMINARY INJUNCTION               Page 2
4811-1643-3371.7
        Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
                  Complaint and Request for Preliminary Injunction Page 3 of 38



        Head, knowing that it would be difficult to find new employment due to his pending criminal

        indictment in Taiwan, began to systematically enable Seacret to access WorldVentures’ valuable

        database of sales representatives, members, and employees and to establish and launch a

        competing membership-based travel business, only to become its leader. Head’s scheme further

        endangered WorldVentures’ financial position, while simultaneously strengthening his own.

                   6.   Worse, Head did so through subterfuge and deceit. Cloaked as a way to add

        additional value to WorldVentures and as a prelude to an asset sale, Head manipulated

        WorldVentures into replacing its co-marketing agreement with Seacret with a limited solicitation

        agreement on far less favorable terms. Through that agreement, Seacret obtained access to

        WorldVentures’ database containing the identities and key metrics of WorldVentures’ sales

        representatives and customers and a right to solicit those sales representatives to join Seacret’s

        downline organization. Even before that agreement was signed, Head engaged in surreptitious

        meetings with some of WorldVentures’ most successful sales representatives, ostensibly laying

        the groundwork for his jump to Seacret and the active recruitment of WorldVentures’ sales

        representatives and customers.

                   7.   While Seacret had no historical presence in the travel industry, that all changed

        almost immediately after Seacret named Head as its worldwide President and Chief Business

        Development Officer for a new membership-based travel business in January 2021. It is, of course,

        no coincidence that Head contemporaneously tendered his resignation as WorldVentures’

        president and began appearing in videos with Seacret’s founder, as well as WorldVentures’ sales

        representatives, and WorldVentures’ former director of training to promote Seacret’s new travel

        program.




        ORIGINAL COMPLAINT AND REQUEST FOR PRELIMINARY INJUNCTION               Page 3
4811-1643-3371.7
        Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
                  Complaint and Request for Preliminary Injunction Page 4 of 38



                   8.    That Seacret’s new foray into the travel industry is merely a cut-and-paste of

        WorldVentures’ travel program is beyond cavil. As Seacret’s founder admitted in a video with

        Head by his side: Seacret is “tak[ing] one of the unique travel experiences in the world [i.e.,

        WorldVentures’ travel experience] and implement[ing] the program over here at Seacret.” It is

        also beyond refute that Head is leading Seacret’s implementation of WorldVentures’ travel

        program. Seacret’s founder publically commended “what Eddie [Head] has done putting together

        this [travel] program with [Seacret’s] vendors.” Unsurprisingly, Seacret’s travel vendors are really

        vendors of WorldVentures.

                   9.    By leading the effort to implement WorldVentures membership-based travel

        program at Seacret, Head has breached his confidentiality, non-compete, and fiduciary obligations

        to WorldVentures. Head also breached those covenants and obligations by leading Seacret’s efforts

        to solicit WorldVentures’ sales representatives, customers, members, vendors, and suppliers in a

        competing business.

                                                      II.
                                                 JURISDICTION

                   10.   The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§

        157 and 1334.

                   11.   This is a core proceeding pursuant to 28 U.S.C. § 157(b)(1)(2)(A), and (O).

                   12.   This Complaint relates to the Spherature Investments LLC, et al. bankruptcy cases,

        jointly administered under case number 20-42492, filed under Chapter 11 of Title 11 of the United

        States Code (the “Bankruptcy Code”), in the United States Bankruptcy Court for the Eastern

        District of Texas (Sherman Division). Venue is proper in this District and this Division pursuant

        to 28 U.S.C. § 1409(a).



        ORIGINAL COMPLAINT AND REQUEST FOR PRELIMINARY INJUNCTION                Page 4
4811-1643-3371.7
        Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
                  Complaint and Request for Preliminary Injunction Page 5 of 38



                                                           III.
                                                          PARTIES

                   13.   Plaintiffs are each limited liability companies organized under the laws of the State

        of Nevada. Plaintiffs’ principal place of business is in Plano, Texas at 5100 Tennyson, Plano,

        Texas 75024.

                   14.   Defendant Kenneth E. Head is an individual who resides in the State of Texas and

        can be served at his residence at 239 Kimberly Road, Davidson, North Carolina 28036, or wherever

        he may be found.

                                                            IV.
                                                            FACTS

        A.         Head simultaneously ran WorldVentures’ business into bankruptcy while facilitating
                   Seacret’s takeover of WorldVentures’ business.

                   15.   WorldVentures’ business model centers on a multi-level marketing, membership-

        based travel sales business of independent sales representatives (the “Sales Representatives”). 2

        Its competitive advantage derives from the unique, luxury trips endowed with full concierge

        services under the DreamTrips brand. WorldVentures’ revenue derives primarily from these Sales

        Representatives and the membership and travel-related sales that they generate—thus, the going-

        concern assets of WorldVentures are mostly comprised of the Sales Representatives themselves

        and the downline sales platform through which they operate.

                   1.    Head cannot unfairly compete with WorldVentures.

                   16.   From 2017 through January 2021, Head served as WorldVentures’ President and

        Chief Strategy Officer (“CSO”). A true and correct copy of Head’s Executive Employment



        2
         In the Employment Agreement, “Sales Representative” is defined as “the independent sale representatives that are
        authorized by [WorldVentures] to sell its Services.” “Services” is defined as “membership-based travel services
        marketed through direct sales.” See Ex. A, Art. III.

        ORIGINAL COMPLAINT AND REQUEST FOR PRELIMINARY INJUNCTION                           Page 5
4811-1643-3371.7
        Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
                  Complaint and Request for Preliminary Injunction Page 6 of 38



        Agreement is attached hereto as Exhibit A (hereinafter, the “Employment Agreement”). As

        President and CSO, Head owed WorldVentures contractual and fiduciary duties and was obligated

        to put WorldVentures’ interests before his own and faithfully and diligently further the business

        and interests of WorldVentures. See Ex. A., ¶ 1.01.

                   17.    Through his employment with WorldVentures, Head had unrestricted access to

        WorldVentures’ confidential and proprietary information. By way of example, Head had access

        to WorldVentures’ database managed by the direct selling software platform Exigo Office Inc.

        (“Exigo”), which contains detailed information regarding WorldVentures’ sales representatives

        and information regarding their respective downlines. Head also had unfettered access to

        WorldVentures’ travel products and services; its customers, members, employees, sales

        representatives, vendors, suppliers, financial information; business know-how and trade secrets

        of WorldVentures; sales and marketing programs and techniques of WorldVentures; business,

        computer, employee, and other programs and systems developed or used by WorldVentures;

        compensation and benefits paid of officers, managers, employees, independent contractors, and

        other representative of WorldVentures.

                   18.    Head agreed to protect this confidential and proprietary information and agreed not

        to unfairly compete with WorldVentures in Articles II and III of the Employment Agreement. For

        example, section 2.07 of Article II, which provides the “Exit Obligations” upon Head’s termination

        of employment, specifies that:

                   Within five business days following the termination of [Head’s] employment with
                   [WorldVentures] for any reason, or upon [WorldVentures’] request at any time
                   during [Head’s] employment, [Head] shall (i) provide or return to [WorldVentures]
                   any and all [WorldVentures] property, including keys, key cards, access cards,
                   identification cards, security devices, employer credit cards, network access
                   devices, computers, cell phones, equipment, manuals, reports, files, books,
                   compilations, work product, e-mail messages, recordings, tapes, disks, thumb
                   drives or other removable information storage devices, hard drives, and data and all

        ORIGINAL COMPLAINT AND REQUEST FOR PRELIMINARY INJUNCTION                   Page 6
4811-1643-3371.7
        Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
                  Complaint and Request for Preliminary Injunction Page 7 of 38


                   documents and materials belonging to the [WorldVentures] or its affiliates and
                   stored in any fashion, including but not limited to, those that constitute or contain
                   any Confidential Information or Work Product, and all Copies thereof . . . that are
                   in the possession or control of [Head], whether they were provided to [Head] by the
                   [WorldVentures] or its affiliates or any of its business associates or created by
                   [Head] in connection with his employment by [WorldVentures]; and (ii) delete or
                   destroy all copies of any such documents and materials not returned to
                   [WorldVentures] that remain in [Head’s] possession or control, including those
                   stored on any non-Company devices, networks, storage locations and media in
                   [Head]'s possession or control.

        Ex. A, ¶ 2.07.

                   19.    In turn, Article III prohibits Head from engaging in certain activities for a twenty-

        four (24) month period following termination of Head’s employment (the “Non-Compete

        Period”). See Ex. A, ¶ 3.01. These confidentiality and non-compete provisions that are ancillary

        to the Employment Agreement (collectively, the “Non-Compete Provisions”) include:

                   3.02. Covenants Regarding Competitive Protection. [Head] acknowledges and
                   agrees that he holds an important, senior position with [WorldVentures] and
                   [Head’s] job responsibilities have a significant impact on substantially all aspects
                   of [WorldVentures]'s business. [Head] also acknowledges and agrees that
                   [WorldVentures] does business throughout the world and [Head]'s job
                   responsibilities affect [WorldVentures]'s operations in all markets in which
                   [WorldVentures] conducts business or has Customers. Accordingly, [Head] hereby
                   covenants and agrees to each and all of the following:

                          (a) Solicitation of Sales Representatives. . . . [Head] hereby covenants
                          and agrees during the Non-Compete Period not to solicit, either directly
                          or through an Affiliate, any Sales Representatives for purposes of
                          encouraging such Sales Representative to become Affiliated with, or
                          offer the Services of, a Competing Business.

                          (b) Solicitation of Customers. . . .[Head] hereby covenants and agrees
                          during the Non-Compete Period not to solicit, either directly or through
                          an Affiliate, any Person that is a Customer for purposes of offering
                          Services to such Person.

                          (c) Solicitation of Employees.. . . [Head] hereby covenants and agrees
                          during the Non-Compete Period not to employ or retain as an independent
                          contractor, either directly or through an Affiliate, any current employee
                          of [WorldVentures] or any individual who was an employee of
                          [WorldVentures] during the preceding six months, and agrees not to

        ORIGINAL COMPLAINT AND REQUEST FOR PRELIMINARY INJUNCTION                    Page 7
4811-1643-3371.7
        Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
                  Complaint and Request for Preliminary Injunction Page 8 of 38



                          solicit, or contact in any manner that could reasonably be construed as a
                          solicitation, either directly or through an Affiliate, any employee of
                          [WorldVentures] for purposes of encouraging such employee to leave or
                          terminate his employment with [WorldVentures].

                          (d) Non-Interference with Vendors.. . . [Head] hereby covenants and
                          agrees during the Non-Compete Period not to solicit, either directly or
                          through an Affiliate, any current Sales Representative, vendor, supplier,
                          or independent contractor of [WorldVentures] for purposes of
                          encouraging such Sales Representative, vendor, supplier, or independent
                          contractor to cease or diminish providing products or services to
                          [WorldVentures], or to adversely change the tenors under which such
                          current vendor, supplier, or independent contractor provides such
                          products or services.

                          (e) Competing Business in the Territory. . . . [Head] hereby covenants and
                          agrees during the Non-Compete Period not to become an Affiliate with
                          any Competing Business that resides in or operates in the Territory. 3

                   3.03. Confidentiality; Disparagement. [WorldVentures] hereby agrees to provide
                   the [Head] with Confidential Information concerning [WorldVentures] and its
                   Customers from time to time during the Term of this Agreement. The [Head]
                   hereby agrees that he will not at any time, including following the termination of
                   his employment with [WorldVentures] for any reason, use for his own purposes or
                   disclose to any Person, other than pursuant to a final judicial order, any Confidential
                   Information of [WorldVentures], any of its Customers, or any of [WorldVentures]'s
                   or its Customers' employees. In addition, [Head] hereby agrees that he will not at
                   any time, including following the termination of his employment with
                   [WorldVentures] for any reason, disparage [WorldVentures] or any Customer, any
                   officer or employee of [WorldVentures] or any Customer, or any business practice
                   employed by [WorldVentures], any Customer, or any officer or employee thereof.

                   3.04. Executive Inventions. [Head] hereby agrees that all inventions, designs,
                   creations, ideas, innovations, improvements, or discoveries relating directly to the
                   business of [WorldVentures] or the methods of conducting business used by
                   [WorldVentures] (including new contributions, improvements, ideas, and
                   discoveries, whether patentable or copyrightable or not) conceived or made by
                   [Head] during his employment with [WorldVentures] shall belong exclusively to
                   [WorldVentures], except as may be set forth in other agreements executed by
                   [WorldVentures] and [Head] (the foregoing being referred to herein as the
                   "Executive Inventions"). [Head] will promptly disclose all Executive Inventions to
                   the Board and perform all actions reasonably requested by the Board to establish
                   and confirm [WorldVentures]'s ownership thereof.

        3
         “Competing Business” “means “a Person (other than [WorldVentures]) that provides Services”, which is defined
        as “membership-based travel services marketed through direct sales. See Ex. A., Article III.

        ORIGINAL COMPLAINT AND REQUEST FOR PRELIMINARY INJUNCTION                         Page 8
4811-1643-3371.7
        Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
                  Complaint and Request for Preliminary Injunction Page 9 of 38




        See Ex. A, Article III.

                   20.   Section 2.08 of the Employment Agreement further provides that the covenants of

        provisions of Article III survive after Head’s employment with WorldVentures terminates. See Ex.

        A, ¶ 2.08.

                   21.   Head specifically agreed that these Non-Compete Provisions are “reasonable” and

        “do not impose any undue hardship” on him as to his future employment prospects. See Ex. A, ¶

        3.07. Head “further acknowledge[d] and agree[d] that the competitive use of [WorldVentures’]

        confidential information would cause grievous damage to [WorldVentures], and [WorldVentures]

        would not hire [him] and disclose confidential information to him in the absence of the protections

        afforded by the confidentiality and non-compete provisions in . . . Article III.” See id. Head has

        blithely ignored all of these restrictions.

                   2.    Head facilitated a scheme to allow Seacret to exploit WorldVentures’ assets
                         both pre- and post-bankruptcy petition.

                   22.   With Head as President and CSO, WorldVentures experienced a rapid decline in its

        revenue. This, along with the drastic change in the travel industry wrought by COVID-19, led

        WorldVentures into executing a series of agreements with Seacret to purportedly boost income

        and morale of the company and provide products for Sales Representatives to sell, while

        simultaneously providing a capital infusion. Head exerted heavy influence as WorldVentures’

        President and CSO to persuade WorldVentures into entering these agreements with Seacret under

        false pretenses.

                   23.   For example, Head disparaged and blamed other executives for WorldVentures’

        financial woes and commission payment delays. He also met with Sales Representatives to

        pressure ownership to sell the company to Seacret.


        ORIGINAL COMPLAINT AND REQUEST FOR PRELIMINARY INJUNCTION                Page 9
4811-1643-3371.7
        Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
                  Complaint and Request for Preliminary Injunction Page 10 of 38



                   24.   Seacret (like WorldVentures) uses a multi-level network of independent sales

        representatives to sell its products. However, before it poached WorldVentures executives, top

        producers, and confidential information, Seacret never sold travel products. Nor was Seacret

        affiliated with the travel industry. Seacret, historically, was not a “Competing Business” as defined

        by Head’s Employment Agreement because its products and services were wholly unrelated.

        Whereas WorldVentures’ network of sales representatives sold travel related products and

        services, Seacret’s sales network primarily sold dietary supplements and nutritional and skincare

        products.

                   25.   Now, due to WorldVentures’ and Seacret’s execution of a co-marketing agreement,

        a letter of intent to purchase WorldVentures’ assets, and a limited solicitation agreement, Seacret

        has gained access to WorldVentures’ confidential and proprietary information as well as its

        downline travel sales network through false pretenses. Head spearheaded these agreements in his

        role as President, but refused to disclose Seacret’s intent to open a competing travel business and

        to use the access afforded by these agreements against WorldVentures to its competitive

        advantage.

                   26.   To that end, on July 22, 2020, WorldVentures and Seacret executed the co-

        marketing agreement, through which Seacret agreed to make its products available to

        WorldVentures’ Sales Representatives to sell such products. Following on the heels of this co-

        marketing agreement and despite its non-solicitation provision, Head began facilitating the transfer

        of confidential information to WorldVentures Sales Representatives data to Seacret.

                   27.   Head did not stop there. Head later pushed WorldVentures and Seacret’s November

        10, 2021 letter of intent for an asset purchase agreement with WorldVentures. Pursuant to that




        ORIGINAL COMPLAINT AND REQUEST FOR PRELIMINARY INJUNCTION                 Page 10
4811-1643-3371.7
        Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
                  Complaint and Request for Preliminary Injunction Page 11 of 38



        LOI, Seacret purported to intend to purchase WorldVentures’ assets and thus effectively terminate

        the co-marketing agreement.

                   28.   However, the next day, under financial duress and over opposition to others in the

        company WorldVentures and Seacret executed a Limited Solicitation Agreement (“LSA”). Under

        the LSA, Seacret was allowed to use WorldVentures’ exclusive network of Sales Representatives

        and sales network to sell Seacret’s line of dietary, nutritional, and skincare products. In exchange,

        Seacret agreed to pay WorldVentures a product-sales royalty based on the amount of Seacret

        products sold by WorldVentures’ Sales Representatives. Under the LSA, WorldVentures gave

        Seacret access to WorldVentures’ confidential and proprietary information, including “unfettered”

        access to one of WorldVentures’ most critical revenue-generating assets: the Exigo database

        containing the entirety of WorldVentures’ sales network.

                   29.   Indeed, WorldVentures was led to believe these agreements would help its sales

        network overcome a prolonged reduction in sales revenue, providing temporary liquidity and

        allowing WorldVentures’ Sales Representatives to generate additional income through sales of

        Seacret’s non-travel products. WorldVentures did not understand the LSA to enable Seacret to

        develop its own competing membership-based travel business. Upon information and belief, Head

        ostensibly used the LSA as a pretext to lay the groundwork for his move to Seacret and their

        coordinated effort to take-over WorldVentures’ travel business through recruitment of its entire

        downline and to re-create the travel business at Seacret. Of course, had Head and/or Seacret

        disclosed their intent to open a competing travel business, WorldVentures would never have

        entered into these agreements.

        B.         With Head’s leadership, Seacret is using the LSA to launch Seacret’s own competing
                   travel products and services.



        ORIGINAL COMPLAINT AND REQUEST FOR PRELIMINARY INJUNCTION                 Page 11
4811-1643-3371.7
        Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
                  Complaint and Request for Preliminary Injunction Page 12 of 38



                   30.   Shortly after WorldVentures filed for bankruptcy protection on December 21, 2020,

        Head resigned as President and CSO of WorldVentures on or around December 30, 2020. After

        resigning, Head quickly resurfaced as the worldwide President and Chief Business Development

        Officer of Seacret in mid-to-late January. Just a few short days later, Seacret announced its intent

        to launch a competing “lifestyle” travel company. Of course, Head’s new role expressly violates

        his non-compete restrictions in the Employment Agreement.

                   31.   The timing of these two events is not coincidental. Indeed, in a video on January

        29, 2021, Eddie sat beside Seacret’s founder, Izhak Ben Shabat where he announced Seacret is

        “tak[ing] one of the unique travel experiences in the world [i.e., WorldVentures’ travel experience]

        and implement[ing] the program over […] at Seacret.” Shabat also announced “what Eddie [Head]

        has done [to put] together this [travel] program with [Seacret’s] vendors.” It is beyond refute that

        Head is leading Seacret’s implementation of WorldVentures’ travel platform.

                   32.   Head effectively admits as much in Seacret’s January 29 online video, which

        promotes Seacret’s new travel membership platform. Among other things, Head says: (a) “we have

        been grooming a global team and we brought in some of the best talent we could;” (b) “we want

        to make sure that we partner with the very best suppliers and vendors around the planet;” (c) “we

        have a duty to uphold this brand and to protect this brand;” and (d) “you are going to be able to

        take advantage of this membership all over the world.” The “brand” Head is referring to is,

        undoubtedly, the WorldVentures’ DreamTrips brand, as Secreat has no travel services brand.

        Likewise, the “global team” is former members of WorldVentures’ management and its sales

        representatives stolen with Head’s assistance—as evidenced by their participation and attendance

        in Seacret’s recent online videos. Notably, and upon information and belief, Seacret’s first travel

        product is supplied by an exclusive WorldVentures’ vendor.


        ORIGINAL COMPLAINT AND REQUEST FOR PRELIMINARY INJUNCTION                Page 12
4811-1643-3371.7
        Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
                  Complaint and Request for Preliminary Injunction Page 13 of 38



                   33.   Indeed, other former WorldVentures representatives have publicly announced:

        “Seacret can move forward aggressively and very quickly on rolling out our own travel product .

        . . whether that’s called Seacret Escapes . . . or Seacret Getaways, they are working on the branding

        for that, but we are fast-tracking our own travel product, which will be very similar to what many

        of us [meaning WorldVentures] are used to, [with] group trips, wholesale pricing, . . . [and] a

        whole-sale booking engine.” And Seacret is even using WorldVentures’ travel agents to promote

        near-duplicates of DreamTrips in violation of “exclusivity” agreements.

                   34.   In short, after facilitating Seacret’s access to the most vital competitive information

        regarding WorldVentures’ business and days after WorldVentures filed bankruptcy, Head resigned

        to lead Seacret’s “lifestyle” business designed to trade off WorldVentures’ “brand,” stealing

        WorldVentures’ “global team” to do so. In so doing, Head thereby preserved his own financial

        welfare while further deteriorating the financial welfare of WorldVentures and its respective

        creditors.

                                                     V.
                                               CAUSES OF ACTION

                   Cause of Action One: Breach of Contract (Breach of Employment Agreement)

                   35.   WorldVentures re-alleges and incorporates all allegations set forth herein.

                   36.   The Employment Agreement is a valid, enforceable agreement between the Parties

        and the restrictive covenants are reasonable in time and scope and ancillary to otherwise

        enforceable agreements.

                   37.   WorldVentures fully performed its duties under the Employment Agreement.

                   38.   Head breached (and continues to breach) the Employment Agreement through his

        involvement with Seacret and his unauthorized retention, use and/or disclosure of WorldVentures’



        ORIGINAL COMPLAINT AND REQUEST FOR PRELIMINARY INJUNCTION                    Page 13
4811-1643-3371.7
        Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
                  Complaint and Request for Preliminary Injunction Page 14 of 38



        confidential information. Among those provisions breached by Head are Sections 2.07, 3.02(a) –

        (e), 3.03, and 3.04 of the Employment Agreement,

                   39.   As a result of Head’s breaches of his Employment Agreement and the Non-

        Compete Provisions both during and after his employment, WorldVentures has suffered economic

        damages, lost profits, and/or loss of goodwill in amounts in excess of the jurisdictional limits of

        this Court, as well as damage to its ability to effectuate a successful chapter 11 bankruptcy.

                                 Cause of Action Two: Breach of Fiduciary Duty

                   40.   WorldVentures re-alleges and incorporates all allegations set forth herein.

                   41.   As WorldVentures’ employee, President, and CSO, Head owed fiduciary duties,

        including but not limited to the duty of loyalty, good faith, due care, and fair dealing, and candor.

                   42.   More specifically, among these fiduciary duties, Head: (1) may not to usurp any

        business opportunities to obtain personal gain; (2) must manage and serve WorldVentures’

        operations and interests with the utmost good faith and competence; (3) may not waste corporate

        assets; (4) must make full disclosure of all pertinent information related to any contract negotiated

        on behalf of WorldVentures in which Head has a personal interest; (5) must monitor

        WorldVentures’ investments finance with due care and competence; (6) must not to engage in self-

        dealing; and (7) must serve WorldVentures with undivided loyalty, among others.

                   43.   Through Head’s misconduct and actions alleged during and after his employment

        with WorldVentures, Head willfully and intentionally breached such duties to the detriment of

        WorldVentures, its estate, and its creditors. Specifically, through Head’s aforementioned actions

        and omissions, including facilitating the execution of the LSA and other agreements, soliciting

        WorldVentures’ employees and Sales Representatives to work for a competing business and,

        ultimately becoming Seacret’s new global president, leading Seacret’s launch of its own


        ORIGINAL COMPLAINT AND REQUEST FOR PRELIMINARY INJUNCTION                 Page 14
4811-1643-3371.7
        Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
                  Complaint and Request for Preliminary Injunction Page 15 of 38



        implementation of WorldVentures’ travel products, Head breached fiduciary duties of care and

        loyalty and has usurped corporate opportunities. Further, by his failure to disclose material facts

        and potential conflicts of interest to WorldVentures’ disinterested board of directors, Head has

        breached his duty of loyalty and usurped corporate opportunities.

                   44.   Such actions have also resulted in a dissipation of WorldVentures’ estate assets,

        and his actions have disrupted the orderly administration of WorldVentures’ estate. Thus, Head

        has breached his fiduciary duties owed to WorldVentures, its estate, and its creditors in the above-

        captioned bankruptcy proceeding.

                   45.   As a result of Head’s intentional and willful breaches of his fiduciary duties,

        WorldVentures has suffered and continues to suffer irreparable harm to its business, its creditors,

        and its ability to effectuate a successful chapter 11 bankruptcy.

                   46.   Head’s breaches of his fiduciary duty resulted in injury to WorldVentures and a

        benefit to Head.

                              Cause of Action Three: Request for Injunctive Relief

                   47.   WorldVentures re-alleges and incorporates all allegations set forth herein.

                   48.   Pursuant to Federal Rule of Civil Procedure 65, WorldVentures is entitled to

        injunctive relief as described below.

                   49.   Head’s aforementioned conduct is completely without right and entitlement.

        Specifically, Head has and continues to improperly and unlawfully engage in the creation of a

        competing business at Seacret in violation of his Employment Agreement, the Non-Compete

        Provisions and his fiduciary duties to the detriment of WorldVentures’ business, its assets, and its

        creditors. Further, Head has continued retain, use and/or disclosure WorldVentures’ confidential




        ORIGINAL COMPLAINT AND REQUEST FOR PRELIMINARY INJUNCTION                 Page 15
4811-1643-3371.7
        Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
                  Complaint and Request for Preliminary Injunction Page 16 of 38



        information and to solicit WorldVentures employees, Sales Representatives, and independent

        contractors in violation of his contractual and fiduciary obligations.

                   50.   WorldVentures has a strong likelihood of success on the merits of this case because

        the Employment Agreement and Non-Compete Provisions constitute binding and enforceable

        contractual obligations and, as Head concedes, the Non-Compete Provisions are “reasonable” and

        “do not impose any undue hardship” on him as to his future employment prospects. See Ex. A, ¶

        3.07. The Non-Compete Provisions are also ancillary to the enforceable Employment Agreement.

        Furthermore, Head “acknowledge[d] and agree[d] that the competitive use of [WorldVentures’]

        confidential information would cause grievous damage to [WorldVentures], and [WorldVentures]

        would not hire [him] and disclose confidential information to him in the absence of the protections

        afforded by the confidentiality and non-compete provisions in . . . Article III.” See id.

                   51.   WorldVentures has suffered and will continue to suffer irreparable injury if Head

        continues his actions in violation of his Employment Agreement, Non-Compete Provisions, and

        fiduciary duties to WorldVentures. Unless Head is immediately enjoined and restrained from

        engaging in direct competition with WorldVentures, it will suffer immediate and irreparable harm,

        including the destruction of its business and loss of Sales Representatives and customers to a

        competing business, for which there is no adequate remedy at law, for which money damages will

        be inadequate, and which greatly outweighs any potential prejudice to Head that may arise from

        granting such relief. Conversely, the only harm to Head stemming from the grant of injunctive

        relief would be that he could not engage in a competing business that provides membership-based

        travel services through direct sales for the Non-Compete Period to which he already agreed was

        reasonable. In other words, any purported burden to Head is narrowly tailored and lawful.




        ORIGINAL COMPLAINT AND REQUEST FOR PRELIMINARY INJUNCTION                  Page 16
4811-1643-3371.7
        Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
                  Complaint and Request for Preliminary Injunction Page 17 of 38



                   52.   Likewise, unless Head is enjoined from: (1) disclosing or otherwise disseminating

        WorldVentures’ confidential and proprietary information and work product; (2) from disparaging

        WorldVentures; (3) or from soliciting WorldVentures’ Sales Representatives, customer, members,

        and employees to a competing business, and from interfering with WorldVentures’ vendors,

        WorldVentures will suffer immediate and irreparable harm.

                   53.   Public interest supports WorldVentures’ request for injunctive relief. No public

        interest weighs in favor of permitting Head, who by his wrongful conduct obtained knowledge

        about WorldVentures’ travel platform and its confidential and proprietary information, to take

        possession of that information and implement a competing travel program at Seacret in violation

        of Head’s contractual and fiduciary obligations. Rather, the public interest weighs in favor of

        enforcing the Employment Agreement, Non-Compete Provisions and fiduciary duties of Head.

                   54.   WorldVentures’ request for injunctive relief is further supported by its Application

        for a Temporary Restraining Order and Request for Permanent Injunction (the “Application”)

        filed contemporaneously herewith and incorporated herein by reference.

                                                      VI.
                                              CONDITIONS PRECEDENT

                   55.   WorldVentures has satisfied all conditions precedent to recovery sought herein.

                                                    VII.
                                               REQUEST FOR RELIEF

                   56.   WorldVentures requests that the Court enter a temporary injunction, enjoining

        Head Kenneth E. Head from violating his Executive Employment Agreement with WorldVentures,

        including:

                   (a)   Actual damages;
                   (b)   Injunctive relief;
                   (c)   Disgorgement;


        ORIGINAL COMPLAINT AND REQUEST FOR PRELIMINARY INJUNCTION                  Page 17
4811-1643-3371.7
        Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
                  Complaint and Request for Preliminary Injunction Page 18 of 38



                   (d)    Exemplary damages;
                   (e)    Attorneys’ fees and expenses;
                   (f)    Court costs;
                   (g)    Pre- and post-judgment interest;
                   (h)    All other relief, general or special, either at law or in equity, to which
                          WorldVentures may be entitled


                   WorldVentures further requests that the Court grant such other legal and equitable relief as

        the Court may deem just and proper, including attorneys’ fees, expenses, and costs.


        DATED: February 22, 2021                 Respectfully submitted by:

                                                         /s/ Steven C. Lockhart     _________
                                                         Marcus A. Helt (TX 24052187)
                                                         Robert Slovak (TX 24013523)
                                                         Steven C. Lockhart (TX 24036981)
                                                         Aaron E. Chibli (TX 24091222)
                                                         Emily F. Shanks (TX 24110350)
                                                         FOLEY & LARDNER LLP
                                                         2021 McKinney Avenue, Suite 1600
                                                         Dallas, TX 75201
                                                         Telephone: (214) 999-3000
                                                         Facsimile: (214) 999-4667
                                                         mhelt@foley.com
                                                         rslovak@foley.com
                                                         slockhart@foley.com
                                                         achibli@foley.com
                                                         eshanks@foley.com

                                                         COUNSEL FOR THE PLAINTIFFS
                                                         SPHERATURE INVESTMENTS LLC, et al
                                                         d/b/a WORLDVENTURES HOLDINGS, LLC

                                            CERTIFICATE OF SERVICE

               I hereby certify that, on February 22, 2021, a true and correct copy of the foregoing
        document was served electronically on all parties in interest by the Court’s ECF system and to Mr.
        Head’s counsel via first class mail.

        /s/_Steven C. Lockhart_____________
        Steven C. Lockhart



        ORIGINAL COMPLAINT AND REQUEST FOR PRELIMINARY INJUNCTION                   Page 18
4811-1643-3371.7
Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
          Complaint and Request for Preliminary Injunction Page 19 of 38



                                   EXHIBIT
                                       A
Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
          Complaint and Request for Preliminary Injunction Page 20 of 38
Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
          Complaint and Request for Preliminary Injunction Page 21 of 38
Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
          Complaint and Request for Preliminary Injunction Page 22 of 38
Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
          Complaint and Request for Preliminary Injunction Page 23 of 38
Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
          Complaint and Request for Preliminary Injunction Page 24 of 38
Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
          Complaint and Request for Preliminary Injunction Page 25 of 38
Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
          Complaint and Request for Preliminary Injunction Page 26 of 38
Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
          Complaint and Request for Preliminary Injunction Page 27 of 38
Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
          Complaint and Request for Preliminary Injunction Page 28 of 38
Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
          Complaint and Request for Preliminary Injunction Page 29 of 38
Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
          Complaint and Request for Preliminary Injunction Page 30 of 38
Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
          Complaint and Request for Preliminary Injunction Page 31 of 38
Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
          Complaint and Request for Preliminary Injunction Page 32 of 38
Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
          Complaint and Request for Preliminary Injunction Page 33 of 38
Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
          Complaint and Request for Preliminary Injunction Page 34 of 38
Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
          Complaint and Request for Preliminary Injunction Page 35 of 38
Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
          Complaint and Request for Preliminary Injunction Page 36 of 38
Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
          Complaint and Request for Preliminary Injunction Page 37 of 38
Case 21-04058 Doc 1-1 Filed 02/22/21 Entered 02/22/21 11:04:50 Desc Original
          Complaint and Request for Preliminary Injunction Page 38 of 38
